Citation Nr: 1042246	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-11 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1971.  
He died in 1992.  The appellant is Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in November 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

Although the RO has reopened the claim for service connection for 
the cause of the Veteran's death and denied entitlement on the 
merits, the Board must make its own determination as to whether 
new and material evidence has been received to reopen a claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of the finding of the RO.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  Therefore, the issue has been 
characterized as noted on the title page of this decision.

The appellant provided testimony at a January 2010 hearing before 
the undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.

This case was the subject of a Board remand dated in March 2010.

As the Board noted in the introduction to its March 2010 remand 
of this matter, at the January 2010 Board hearing, the appellant, 
through her representative, alleged that VA failed to timely 
diagnose the Veteran's posttraumatic stress disorder (PTSD) and 
misdiagnosed this condition as anxiety neurosis.  The 
representative contended both that PTSD contributed to the cause 
of death and that, if VA had made an earlier diagnosis, the 
Veteran would have been assigned a rating entitling the appellant 
to Dependency and Indemnity Compensation (DIC) upon his death.  
The appellant and her representative also alleged that the RO 
committed clear and unmistakable error (CUE) by failing to 
adjudicate a claim of entitlement to individual employability 
alleged to have been raised by the record.  The Board referred 
these matters to the RO in its March 2010 remand.  

The RO discussed its apparent initial adjudication of these 
matters in a supplemental statement of the case dated in July 
2010; however, no rating decision was issued as to what is 
essentially a claim for DIC benefits pursuant to 38 U.S.C.A. § 
1318(b)(1) based on a finding of CUE during the Veteran's 
lifetime.  As a result, the appellant has not been apprised of 
her appellate rights with respect to the denial of this claim and 
thus the time period for submission of a notice of disagreement 
has not begun to run.  See 38 C.F.R. § 7105; 38 C.F.R. §§ 19.25, 
19.26.  

The RO must issue a rating decision and notice of the appellant's 
appellate rights with respect to the RO's July 2010 denial of the 
claim for DIC benefits pursuant to 38 U.S.CA. § 1318(b)(1) based 
on a claim of CUE during the Veteran's lifetime.  The Board 
does not have jurisdiction over this matter; thus it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In March 1992, the RO issued a decision denying service 
connection for the cause of the Veteran's death, and in April 
1992 the RO provided the appellant notice of this decision and 
her appellate rights; the appellant did not submit a notice of 
disagreement within one year of notice of that decision.

2.  Evidence received since the April 1992 notice of the denial 
of service connection for the cause of the Veteran's death does 
not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1992 RO decision that denied reopening of service 
connection for the cause of the Veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).   

2.  Evidence received since the March 1992 RO decision that 
denied service connection for the cause of the Veteran's death, 
which was the last final denial with respect to this issue, is 
not new and material; the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, the Board will find that new and material 
evidence has not been received to reopen the appellant's 
previously denied claim for service connection for the cause of 
the Veteran's death.  Although VA has received a large quantity 
of new and relevant evidence regarding the Veteran's fatal car 
accident in 1992, this evidence does not raise a reasonable 
possibility of substantiating the appellant's claim that the 
Veteran's service-connected psychiatric and left arm disabilities 
caused or contributed substantially or materially to the 
accident.

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) 
(Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction; Board must also consider and discuss all applicable 
statutory and regulatory law, as well as controlling decisions of 
the appellate courts).


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

A VA letter dated in May 2010 explained to the appellant the 
evidence necessary to substantiate the claim for service 
connection for the cause of the Veteran's death, including the 
conditions for which the Veteran was service-connected at the 
time of his death, what is required to establish service 
connection for the cause of the Veteran's death based on 
conditions for which the Veteran's was in receipt service-
connected compensation befits at the time of his death, and what 
is required to establish service connection for the cause of the 
Veteran's death based on conditions for which he is not yet 
service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007), reversed on other grounds, U.S. Court of Appeals for the 
Federal Circuit, No. 2008-7059 (May 19, 2009) (unpublished 
decision).  This letter also informed her of her and VA's 
respective duties for obtaining evidence.

In addition, the May 2010 letter from VA explained the basis for 
determining an effective date upon the grant of the benefit 
sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Because the Board denies the claim for service 
connection for the cause of the Veteran's death, the effective 
date aspects of the claim are moot.  Accordingly, any deficiency 
with respect to notice addressing assignment of effective dates 
constitutes no more than harmless, non-prejudicial error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to VCAA notice requirements for new and material 
evidence claims, the Court has held that the appellant must be 
informed of what type of evidence would be considered "new" and 
"material," as well as be provided with a notice letter that 
describes what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  But see Wilson v. Mansfield, 
506 F.3d 1055 (Fed. Cir. 2007) ( "§ 5103(a) requires only that 
the VA give a claimant notice at the outset of the claims process 
of the information and evidence necessary to substantiate the 
claim, before the initial RO decision and in sufficient time to 
enable the claimant to submit relevant evidence.  This notice may 
be generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it necessarily 
must be tailored to the specific nature of the Veteran's claim).  
It need not describe the VA's evaluation of the Veteran's 
particular claim.").  

The May 2010 letter notified the Veteran that new and material 
evidence could be submitted to reopen her claim, indicated what 
type of evidence would qualify as new evidence, and specifically 
informed her of what evidence would be necessary to substantiate 
the element or elements required to establish service connection 
for the cause of the Veteran's death that were found insufficient 
in the previous denial in 1992.

Although May 2010 the VCAA notice letter was provided after 
initial adjudication of the appellant's claim, the claim was 
subsequently readjudicated as indicated in a July 2010 
supplemental statement of the case.  Accordingly, the Board finds 
that any error in timing or content of notice is cured, so that 
any error in earlier notice is harmless, and there is no evidence 
of prejudicial error in proceeding with final appellate 
consideration of his claims at this time.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

With respect to the duty to assist, the Board notes that the 
appellant replied in May 2010 to the above-discussed May 2010 
VCAA letter by indicating in a written statement from her 
representative, and in a form with her signature, that she had no 
other information or evidence to give to VA in support of her 
claim.  

The claims file contains the Veteran's service treatment records, 
reports of VA post-service treatment, and reports of VA 
examinations.  Additionally, the claims file contains the 
appellant's statements in support of her claim.  The Board has 
reviewed such statements and concludes that she has not 
identified further relevant available evidence not already of 
record.

The RO sought additional service treatment records from the 
service department.  Records were received in approximately 2007; 
however, these were duplicative of service treatment records 
received into the claims file as of November 1971.  There is no 
indication that additional relevant service treatment records 
exist or that they have been lost or destroyed.

The Board further notes that VA did not provide the appellant 
with a medical opinion as to whether service-connected disability 
caused or contributed substantially to the Veteran's death.  The 
Veteran's death certificate indicates that he died in 1992 of 
injuries sustained in a car accident.  

At a January 2010 Board hearing, the appellant, though her 
representative, alleged that it was possible that the Veteran's 
use of his left arm was restricted due to residuals of a service-
connected left wrist fracture such that the Veteran was not able 
to get out the way of an oncoming vehicle.  The appellant and her 
representative have further alleged that the Veteran was 
prescribed Valium during his lifetime, and that the side effect 
of this drug would have reduced the Veteran's ability to get out 
of the way of the oncoming vehicle.  As will be discussed at 
greater length below, there is no evidence, as opposed to pure 
speculation offered in lay statements, that the Veteran's left 
wrist disability caused or contributed substantially or 
materially to his fatal car accident.  Nor is there any evidence 
the Veteran was taking Valium at the time of the car accident.  
Thus, there is no evidence to "indicate" that disability 
incurred in or aggravated during active service may have caused 
or contributed substantially to the Veteran's death.  
Accordingly, a VA medical opinion is not needed for purposes of 
adjudication of the appellant's claim for service connection for 
the cause of the Veteran's death.  See Colantonio v. Shinseki, 
606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 
(Fed. Cir. 2010); Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Further, the Board finds that the duty to assist in this case 
does not require providing a VA medical opinion because, as will 
be discussed below, new and material evidence has not been 
received to reopen the claim for service connection for the cause 
of the Veteran's death.  See Paralyzed Veterans of America (PVA), 
et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); 
38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(iii).

As reflected in the April 2009 supplemental statement of the 
case, in December 2008 the Social Security Administration 
informed VA that its records pertaining to the Veteran's claims 
for SSA disability benefits had been destroyed.  As a result, any 
further search for these records by VA would be futile.  See 38 
U.S.C.A. 
§ 5103A(b)(3).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the claimant in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the claims file that there are additional available relevant 
records that have not yet been obtained.




Merits of the Claim

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes final 
and is generally not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.  Following receipt of a timely notice of disagreement, 
the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement of 
the case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  38 
C.F.R. § 20.302(b).  Otherwise, the determination becomes final 
and is generally not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156, 20.1103.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  However, Justus does not require 
the VA Secretary to consider the patently incredible to be 
credible.  Duran v. Brown, 7 Vet. App. 216 (1994).
 
To establish service connection for the cause of the Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to the cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it causally shared in producing death, but it must be shown 
that there was a causal connection.  Id.  The standards and 
criteria for determining whether a disability is service-
connected for purposes of 38 U.S.C.A. § 1310 are the same as 
those applicable under 38 U.S.C.A. chapter 11, as set forth at 38 
U.S.C.A. § 1101 et seq.  See 38 U.S.C.A. § 1310(a) (West 2002).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002).  With chronic disease shown as 
such in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).


Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  However, until a claimant meets his or her threshold 
burden of submitting new and material evidence sufficient to 
reopen a previously denied claim, the benefit of the doubt 
doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

As noted, the appellant's seeks to reopen a claim which was 
denied in March 1992.  Evidence then of record included the 
Veteran's death certificate, which reflected that he died early 
that year of "multiple injuries" incurred in an accident as the 
driver of a vehicle in a head-on collision.  While "multiple 
injuries" was listed in the single line as the immediate cause 
of death, there were no secondary causes or other significant 
contributions contributing to death.  Significantly, the manner 
of death was noted to be an "accident."  The selections on the 
death certificate form providing for "suicide;" "pending;" and 
"not determined" were not checked.  The death certificate also 
indicates that an autopsy was performed, and its findings were 
available prior to completion of the death certificate.  

Various mental health treatment notes dated prior to March 1992 
indicate that the Veteran had been prescribed Valium.  In January 
1975, the Veteran denied having suicidal ideation during VA 
mental health screening. 

At the time of the Veteran's death he was in receipt of service 
connection for anxiety neurosis, rated as 50 percent disabling 
from July 29, 1977, and 70 percent disabling from January 22, 
1979; for residuals of a fracture of the left wrist with 
limitation of motion, rated as 10 percent disabling from June 1, 
1975; and for a prepyloric ulcer, rated as noncompensably 
disabling, effective from June 1, 1975.

The RO denied the appellant's claim in March 1992 because the 
evidence did not show that the cause of the Veteran's death was 
related to his military service, or that any service-related 
conditions materially contributed or to or hastened his death.  
In April 1992 she was informed by an RO letter of this decision 
and of her appellate rights.  At the time of the RO denial the 
relevant evidence consisted of the Veteran's service treatment 
records and records of post-service treatment, but not including 
records of treatment and autopsy following the automobile 
accident, and the Veteran's death certificate.  A notice of 
disagreement was not received within one year of April 1992 
notice of denial of the appellant's claim for service connection 
for the cause of the Veteran's death.  Accordingly, the decision 
became final and the claim is not be reopened unless new and 
material evidence has been received.  See 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. 3.156 (2010).

The current claim to reopen the matter of entitlement to service 
connection for the cause of the Veteran's death was received in 
December 2006.  While "new" evidence within the meaning of the 
law has been received (because such evidence was not previously 
of record), none of it is material within the meaning of law and 
regulation, because none of it raises a reasonable possibility of 
substantiating the appellant's claim.  


The evidence received in connection with the appellant's claim to 
reopen includes a copy of the "Report of Investigation by 
Medical Examiner."  It confirms that the Veteran died in 
hospital after sustaining multiple injuries in a head-on 
collision in 1992.  The report indicates that there were two 
vehicles involved in the incident, and that seat restraints were 
used. As to "toxic agents suspected," the medical examiner did 
not endorse "alcohol" or "others."  Reports of autopsy and 
terminal records of treatment indicate that toxicology reports 
reflected that the Veteran was not under the influence of any 
medications or drugs at the time of the accident.  

The final autopsy diagnoses were closed head injuries including 
right subdural hematoma; severe cerebral edema; blunt trauma to 
the thorax; blunt trauma to the extremities resulting in open 
fractures to the right patella and knee, right tibia/fibula, an 
open fracture of the right humerus, and cutaneous abrasions and 
lacerations; severe pulmonary congestion; acute focal 
bronchopneumonia; acute focal alveolar damage with hyaline 
membrane formation; atherosclerotic cardiovascular disease; and 
moderate hepatic steatosis.  The upper and lower extremities were 
noted to be well developed and symmetrical, without absence of 
digits.  

The appellant has submitted her own written statements, and 
several statements from family and friends.  S.H.C., D.W.D., and 
S.M. (the Veteran's sister-in-law, boyhood friend, and a 
convenience store operator) all essentially reported that the 
Veteran was troubled due to his military service; that he had 
difficulty relating to others and finding or maintaining 
employment; and that he liked to be alone.  None of these 
statements indicated that the makers had any knowledge of the 
vehicle incident in which the Veteran was killed or any events 
preceding the death.  

Also new to the record since the prior denial in 1992 are the 
appellant's contentions that the Veteran's service-connected 
residuals of a fracture of the left wrist with limitation of 
motion and service-connected anxiety neurosis could have resulted 
in the Veteran's inability to turn quickly enough out of the way 
of the car with which he experienced a head-on collision.  

At her January 2010 Board hearing the appellant described the 
accident as one in which the Veteran remained in his proper lane 
but an oncoming car crossed the divider line onto the wrong side 
of the road and struck the car that the Veteran was driving.  She 
asserted that the Veteran may not have been able to turn fast 
enough to get out of the way due to his service-connected left 
arm disability.  However, the appellant's representative noted 
that the police report indicated that speed was not an issue.  

The appellant further contended that the Veteran's service-
connected psychiatric disability may have contributed to the 
cause of the Veteran's fatal car accident insofar as he received 
Valium for his anxiety neurosis, which may have impaired his 
driving ability.  

The appellant submitted a prescription label from a Valium 
container indicating that one should not operate motor vehicles 
while using Valium, and an October 1977 report of VA psychiatric 
treatment indicating that the Veteran felt he was addicted to 
Valium.  However, during the January 2010 hearing, the appellant 
reported that no physician had stated that the Veteran was 
impaired from the use of Valium that he could not react.

The newly-received evidence does not raise a reasonable 
possibility of substantiating the appellant's claim.  It is 
therefore not material and the appeal will be denied. 38 C.F.R. 
§ 3.156.  

As noted, at the time of the initial denial of the claim in 1992, 
evidence was already of record that the Veteran had been 
prescribed Valium.  However, there is no indication of continued 
problems with Valium into the 1990s, and the autopsy and 
toxicology reports after the accident contain no indication that 
the Veteran was under the influence of any prescription, illicit 
or other drug at the time of the fatal automobile accident.  In 
this respect, this new evidence does not tend to substantiate the 
appellant's claim.  

The Board has carefully considered the appellant's contentions 
regarding the impairment of the Veteran's left  arm and her 
theory that had it not been for the service-connected disorder, 
the Veteran would have been able to move his vehicle in such a 
manner that he would have avoided the undisputed on-coming head 
on collision.  

The law requires that for the purpose of determining whether a 
claim should be reopened, newly-submitted evidence must be 
presumed credible.  Justus, supra.  It is without question that 
the Veteran was in receipt of service connection for a left wrist 
impairment and was assigned a ten percent evaluation - the only 
rating that he could have received for the disorder, absent 
ankylosis (fixture of the joint).  38 C.F.R. § 4.71a, Diagnostic 
Code 5215.  

The question therefore becomes whether there is a "reasonable 
possibility" that an expert individual, (one who was competent 
to do so), would report that at the moment the oncoming car came 
at the Veteran's, the Veteran was unable to control his own 
vehicle such that he would have avoided the collision.  There is 
an accident report by the assigned medical examiner which already 
shows the incident was accidental.

However, in order for newly-submitted evidence to be material, it 
must be competent.  The appellant is not competent in this case 
to proffer (1) that the Veteran's wrist impairment caused him to 
be unable to control his car as she was not a witness nor 
passenger in the car; and therefore (2) that even assuming the 
Veteran had difficulty controlling the car, he would have been 
able to avoid the collision on the day in question but for the 
wrist impairment.  Such a conclusion is not competent and is 
therefore mere speculation.   
Without reliance on the finding that no material evidence is 
presented by the appellant's contention as to wrist impairment, 
the Veteran still had unimpaired use of the right arm, and 
substantial use of the left arm, and the extremities on autopsy 
were found to be well-developed and symmetrical.  The Veteran may 
have experienced symptoms such as described by the appellant, and 
resultant impairment of the left arm as a result of his service-
connected disability; however, any assertion that the automobile 
accident was to any degree the result of the Veteran's left arm 
causing him to be unable move out of the way of a vehicle 
approaching him head-on from the wrong direction is no more than 
speculation given the myriad of other factors (especially the 
fact that it was the oncoming car that swerved into the Veteran's 
path) that caused the accident.  

Apart from the fact that material evidence to warrant reopening 
of the claim has not been presented, there is no indication in 
the accident report or medical reports of treatment or autopsy 
that any aspect of the Veteran's physical or psychological health 
was suspected as being a cause of the accident; whether any such 
determination was warranted would appear to have been the very 
purpose of the accident report and autopsy report.  

Thus, these newly submitted reports constitute substantial 
competent medical and law enforcement evidence against the 
appellant's claim for service connection for the cause of the 
Veteran's death and raise no reasonable possibility of 
substantiating the claim.

For the above reasons, the Board finds that although new evidence 
has been received since the initial RO denial in 1992, it does 
not raise a reasonable possibility of substantiating the 
appellant's claim.  As the newly received evidence is relevant to 
the claim on appeal, but raises no reasonably possibility of 
substantiating the appellant's claim for service connection for 
the cause of the Veteran's death, the Board finds that the 
evidence is not both "new and material" evidence as defined at 
38 C.F.R. § 3.156(a).  Accordingly, the claim is not reopened, 
and the claim remains denied.

Until the appellant meets the threshold burden of submitting new 
and material evidence sufficient to reopen her claim, the benefit 
of the doubt doctrine does not apply.  See Annoni v. Brown, 5 
Vet. App. 463 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

New and material evidence not having been received, the claim of 
entitlement to service connection for the cause of the Veteran's 
death is not reopened and remains denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


